Title: Thomas Boylston Adams to John Adams, 4 March 1798
From: Adams, Thomas Boylston
To: Adams, John


        
          My dear Sir.
          Berlin 4 March 1798.
        
        Since my residence at this place I have received your kind letter of October 25th: written at East Chester, a few weeks previous to your return to the seat of Government, from your nothern excursion. I have been highly delighted by the accounts which reached us from various quarters of the cordial & dignified reception given by the people to their chief magistrate, both in his going from & his return to Philadelphia, and at the strain of affection which pervades the numerous addresses, which were presented to him during his tour. They are so many testimonies of approbation of the past & so many pledges of support to the future administration of the Government, from the most respectable portion of the community; and independent of the interest which I naturally took in sentiments of respectful attachment addressed to you, I felt their full force & effect also, as one of your fellow citizens.
        Our intelligence from home is not later than the beginning of January, when affairs are represented as having been particularly calm, though no important discussion had then taken place in Congress. In a late letter to my mother, I expressed an hope that this tranquility was not the consequence of a dull indifference to the

actual state of our national concerns, for in my opinion no period ever existed, which called for more wakefulness; but I cannot help entertaining an apprehension that this is too much the case. Not that I distrust the spirit or temper of my Countrymen if it were properly called forth. I believe it amply competent to ensure success & triumph to any cause in which it shall be thoroughly exerted— But there has been an organized employment of means to sooth the just resentment of our injured fellow citizens, and above all to prevent any ebullition of popular indignation. The people must appear to be satisfied with the state of things, and the Government only enraged & revengeful. I have regretted most unfeignedly, & I still deplore as a signal calamity the necessity of a serious contest between our Country & France, but I have long been convinced that we ought not to decline it when forced upon us, and so perfect has been my persuasion that no reconcilement was practicable while such dispositions existed in the french Government, that I have for sometime considered forbearance of hostilities on our part as impolitic & dangerous. If the progress of Jacobinism is to be arrested at all it is by fighting it. It will not be treated with upon peaceable terms, and if there be a nation on earth capable of going the necessary lengths and making the proper sacrifices to stop its course, it must be one that is already possessed of substantial liberty, that knows how to appreciate it & how to distinguish between it & that sort of liberty which France is trying to propagate throughout the world. To every other nation & people, the french liberty is perhaps equal if not superior to their own, at least the difference is not worth contending for; when therefore, it is offered, accompanied like the pistol of the highwayman with the alternative of surrender or death, who shall dare to reject it?
        Our Commissioners at Paris have been suffered to remain there longer than I expected; but they will not succeed in their mission— they will eventually be forced to depart, by the indignant conduct of the french Government, and so soon as they are gone we may expect to see them accused of breaking off the negotiation and their mission Stigmatized as perfidious & insincere. There is precedent for this surmise, though for the treatment of the American Envoy’s even the haughty register of the Directory does not furnish any. They will not hear the legal Representatives of the American Government—nor will they acknowledge them as such. It is clear then that the Government itself is disavowed by them, and probably

nothing will content them short of an exchange of the Constitution of the United States for one of the newest fashion from the manufactory at Paris, with a loan of money into the bargain by way of indemnity. If the people of the United States consent to this, they will be worthy of admittance into the numerous Sisterhood of the Batavian, the Cisalpine, the Cisrhenine, the Ligurian, the Liman & the Transjurane Republics; but by what pretty original name they will be baptised, I am at some loss to conjecture; though in honor of those who first assumed the french cockade perhaps they will call it Kaskaskian.
        The question, in spite of all my aversion to meet it, will force itself upon me. Will the United States connect itself with this family? & Will the American people desert their Government in the hour of danger, exposed to all the consequences of the independent engagements made in their name and under the expectation of their support? While Switzerland is fulfilling its destiny, the Cantons of Berne Friburg, Zurich & Solathern declare their intentions of substituting democracy for aristocracy, in order to preserve peace with France. They had previously declared their firm resolution to maintain & adhere to their ancient Constitution at the price of their treasures & their blood. The people revolt & their magistrates are forced to recant. Still they take new ground and talk of an unanimous resolution of the mass of the people to resist foreign invasion, dominion or influence, & the french Directory disclaim at the same time all views except the abolition of the Swiss Oligarchy, having no projects whatever against their Sovereignty & independence. It is well known that Switzerland cannot resist this foreign invasion, which notwithstanding all declarations to the contrary is destined to reduce this Sovereignty to the most absolute dependence upon the french Republic— Here is precept & example too for our Countrymen—will they obey the one, or imitate the other? I believe not, because I know they are capable of resistance, and are more attached to their present government than the people of Switzerland are to their aristocratic institutions. It is natural enough for an American citizen, who has witnessed the undeviating march of all these modern Revolutions effected by foreign interference, to figure to himself the possibility of a similar turn to affairs in his own Country; upon no other principle can I apologize to myself for harbouring so unworthy and degrading an opinion of my fellow citizens— They will, I am fully persuaded, never merit or incur the application of it.
        
        The philosophy of Professor Kant will probably spread throughout Germany, as his works are held in high repute by those who are capable of diving into their profound mysteries— He ranks with the Luther’s & the Calvins, but whether his writings are destined to bring about an important reformation in the political world, equal to that produced in religion by the labors of those to whom he is compared, time must determine. Upon this subject, however, I can add nothing to the information already given you by my Brother; but in answer to the question whether the jealousies of the nobility and the principles of democracy are spread in Germany, I firmly believe that it is not hazardous to affirm it. They are thickly and universally sown & time will gather a plentiful crop of them. Mr: Burke predicts a revolution in the Empire which is to have a more extensive & important influence upon human affairs than that of France, of which however it can only be a consequence. France is unquestionably the head of the new reformation, but the predictions of Burke may be oracular.
        The Congress at Rastadt now occupied upon the momentous business of a settlement for peace between the Empire & the french Republic, must eventually subscribe to all the sacrifices which France requires; and in so doing the precedent of innovation upon the integrity of the Empire will be effectually established— The bulwark of the Germanic Constitution will thereby be irrecoverably lost, and future inroads upon it will follow in the train until the Empire itself is swallowed up by the two great powers which it contains in its own bosom, though France, when bordering upon it, will not forget to put in its claim for a share of the plunder, of which it now gives the first example. These consequences seem naturally to result from the peace of Campo-Formio, where the head & chief of the Empire consented to a separation of his interests from the common cause— This abandonment secured to him an indemnity, but if my ideas upon this subject be correct, this indemnity, however ample it may seem, will eventually prove perfidious. Where is now his frontier or barrier against France? Mentz, Manheim, Philipsburg & Ehrenbreitstein are upon the Rhine & not upon the Danube.
        The small & pitiful policy, as Burke calls it, of adding towns to their dominions seems to possess all the first rank powers of Europe. Poland is irrecoverably gone— Some parts of its territory may change masters in the course of trafic, but as a separate power there is no resurrection for it. Venice is consolidated with the mass of

Austria in exchange for Flanders & the Ecclesiastical States upon the left bank of the Rhine, which are necessarily sacrificed to the natural limits insisted on by the french Republic. By way of indemnity to the princes & States thus despoiled, they may possibly be invited to join with the french emigrants in the enterprize of reconquering Canada. The prospect for the Prince of Orange is perhaps not much more cheering than this, though his pretensions may be advocated by the negotiator from this Court at the General Congress.
        Peace both continental and maritime must take place & have some permanency before it can be fully ascertained to what degree the Scheld is to supercede the Texel & the Mease. A time of Commercial proscription is little favourable for such a prediction. Antwerp appeared to me when I saw it, in deep despondency— Its internal appearance offered the gloomy picture of a mind predisposed by sorrows, afflictions & mortifications to assume the veil of devotion. The cross & the image which was still left standing in some of the public squares, joined to the occasional votaries to be met with in the act of offering their homage at its feet, served to impress such a conception upon my mind. Its situation is highly favorable for trade and the majestic river that runs by its borders is worthy of a comparison with our Hudson or Delaware; but the finger of the french Republic is upon it, and though its liquid floods do not thereby dry up, the floods of wealth & treasure which it once bore upon its bosom have settled into other channels, but peace & a liberal policy may possibly restore them to their kindred by nature. After the conquest of England, which is to follow the Great Nation’s descent commercial law is to cease altogether & the most unrestrained lawless liberty of the seas is to take its place; the great monsters of the deep are to grow tame & civil by the force of such “dulcet harmony” between all Nations of the Globe.
        The late decree of the french government which is so hostile to all neutral commerce has given considerable umbrage to the neutral powers of Europe; it has already produced remonstrance from two of them, Denmark & Prussia, but with what effect is not yet publicly known. If the Legislature of the United States really wanted another proof of the evil dispositions & the pernicious designs of the french Republic towards their constituents, I should hope this last measure might convince them. Will the House of Representatives persist in their refusal to authorise the arming of Merchant

vessels, lest it should interfere with & influence the negotiation with France? They may persist, but not from such motives—the negotiation they talk of has never commenced— They may continue to repeat that a lapse of six months has brought with it no alteration in the affairs of the union, & that defence will be hostility—and if such arguments are received in lieu of facts; if such treatment of their suffering Countrymen produce no resentment, no indignation, I shall begin to believe that the syren song of Liberty, equality & fraternity, has captivated all minds and prepared both governors & governed to receive a french garrison as soon as it can be made to reach the Continent— From that moment, come when it will, I have no longer a Country— I professedly belong to Mr: Burke’s class of obstinates, and can never consent to a compromise with Jacobinism even should it be disposed to pardon my heresies.
        From the little observation I have had occasion to make of the disposition & temper of the Prussian people, I have concluded that the subtle fluid of the french Revolution has been pretty copiously diffused among them— The Nobility is a numerous, though an indigent & idle class—the revolutionary literature circulates among all ranks with very little disguise— still it is not uncommon to hear them utter very rankorous & bitter execrations against french principles, but like every body else, they gape & stare at their astonishing progress & with a shrug of the shoulders exclaim C’est étonant— ma foi! je ne l’aurai pas cru possible!
        I have made up my mind to leave my brother in the course of the present year, and return home. He is now settled here in a snug family way and can better dispense with my assistance than he could have done heretofore. As a companion too I am now happily superceded, and though I shall leave him with great reluctance, it will always be a consoling reflection that my continuance could add less to his comfort than to his convenience. It is to be wished however, that my place may be supplied, and I cannot but hope, that Mr: Malcom your present Secretary, will be induced to come.
        If in returning to America I should be so fortunate as to escape perils by sea & from privateers, I shall hope to reach it by the month of November at furthest; but I am doubtful whether the City of Philadelphia will be the most eligible place for my future residence— The almost annual occurrence of that devastating disorder, which banishes during a great part of the Summer & Autumn more than half the inhabitants, or exposes those who remain to continual alarm & danger, must be a powerful objection against that city, as

the permanent residence of a professional man. I shall hope to find an opening in some other quarter.
        I am dear Sir, with affectionate attachment your / Son
        
          Thomas B Adams.
        
      